Stephens, J.
Upon an issue formed oh a traverse to a garnishee’s answer an alleged admission of the garnishee, made during the month of September, that the defendant, who was his cropper, would have a certain amount of the crop, consisting of an approximate amount of cotton and of an appropriate amount of corn, as the cropper’s share of the crop for that year raised upon the garnishee’s land, was susceptible to the construction that the crop had reached the point of development where its yield was capable of definite ascertainment; and such alleged admission can not be adjudged to be a mere speculative opinion or prophecy by the garnishee as to the yield of the crop. This evidence, when taken in connection with other evidence adduced, authorized the verdict found for the plaintiff against the garnishee.

Judgment affirmed.


Jenkins, P. J.. and Bell, J., concur.